DETAILED ACTION
This office action is in response to communication filed on 22 February 2021.

Claims 1 – 21 are presented for examination.

The following is a FINAL office action upon examination of application number 15/595880.  Claims 1 – 21 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 22 February 2021, Applicant amended claims 1, 4, 5, 7, 10, 11, 14, 16, 17, and 19.  Applicant cancelled claim 22.


Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive. 

In the remarks regarding independent claims 1, 11, and 16, Applicant argues that the amended claim is distinguishable from the cited references.  Examiner agrees.  However, new art is introduced in this office action to address this amendment to independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 3, 5, 7 – 9, 11 – 13, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2013/0339473 (hereinafter, McCaffrey) in view of U.S. P.G. Pub. 2004/0236785 (hereinafter, Grenier) in view of U.S. P.G.  2013/0343182 (hereinafter, Hassan).

Regarding claim 1, McCaffrey teaches a method performed by a data processing apparatus (see at least Fig. 7) comprising: retrieving a data stream comprising a plurality of data records (¶ 97, “At operation 502, a stream of messages is received (e.g., by the stream reader 302).”) (see at least Fig. 5); aggregating the plurality of data records of the data stream to form a plurality of record packets determined based on a memory size of a cache memory associated with the data processing apparatus (¶ 97, “At operation 504, the messages are accessed from the message queue. At operation 506, the messages in a time window are aggregated (e.g., by the stream writer 306) based on a hierarchy of an attribute to generate (e.g., by the stream writer 306) a set of event data for the time window. At operation 508, the set of event data is stored (e.g., by the stream writer 306) in a memory cache cluster (e.g., shared memory pool 314).”) (¶ 65, “the stream writer 306 creates a set of "event data" based on a predefined attribute hierarchy and puts the "event data" into the shared memory pool 314. For every new key the stream writer 306 puts in the shared memory pool 314, the stream writer 306 also puts the corresponding key in the key buffer queue 308.”) (¶ 76, “Threshold number to enable Alert checking. A counter data below this filter, we won't perform any alert checking Streaming aggregator thread pool size. Streaming aggregator max thread pool size”) (claim 4, “The stream processing server of claim 3, wherein the stream aggregator is further configured to generate an alert based on the alert data exceeding a predefined threshold.”) (¶ 14, “A stream writer accesses the messages from the message queue, aggregates the messages from a time window, where the aggregation of messages is based on a hierarchy of an attribute (e.g., a hierarchy in which the attribute is organized among other attributes) to generate a set of event data for the time window, and stores the set of event data in a memory cache cluster.”) (¶ 106, “hardware system 700 comprises a processor 702, a cache memory 704, and one or more executable modules and drivers, stored on a tangible computer-readable medium, directed to the functions described herein.”), wherein aggregating the plurality of data records of the data stream to form a plurality of record packets comprises: for a first record packet of the plurality of record packets: determining a size for the first record packet based on the predetermined size capacity, determining a first number of data records to form the first record packet based on the size of the first record packet, and aggregating the first number of data records to form the first record packet (¶ 76, “Threshold number to enable Alert checking. A counter data below this filter, we won't perform any alert checking Streaming aggregator thread pool size. Streaming aggregator max thread pool size”) (claim 4, “The stream processing server of claim 3, wherein the stream aggregator is further configured to generate an alert based on the alert data exceeding a predefined threshold.”) (¶ 14, “A stream writer accesses the messages from the message queue, aggregates the messages from a time window, where the aggregation of messages is based on a hierarchy of an attribute (e.g., a hierarchy in which the attribute is organized among other attributes) to generate a set of event data for the time window, and stores the set of event data in a memory cache cluster.”) (¶ 58, “Distributed event processing can also be scaled independently based on estimated data flow.”) (¶ 97, “At operation 504, the messages are accessed from the message queue. At operation 506, the messages in a time window are aggregated (e.g., by the stream writer 306) based on a hierarchy of an attribute to generate (e.g., by the stream writer 306) a set of event data for the time window. At operation 508, the set of event data is stored (e.g., by the stream writer 306) in a memory cache cluster (e.g., shared memory pool 314).”).  McCaffrey does not explicitly teach that each of the plurality of record packets having a predetermined size capacity, but does teach as referenced above that an overall amount of data packets have a predetermined size.  However, in the analogous art of data packet transmission, Grenier teaches individual record packets with predetermined size capacity (¶ 18, “dynamically analyzing certain properties of the client computer and of the communication network with respect to predetermined criteria, and based on the analysis configures and the first communication device for transmission of the digital image which includes dividing the digital image into a plurality of individual data packets of predetermined size for transmission over a determined number of communication threads”).
McCaffrey does not explicitly that there is a specific second set of data records that is smaller than the first set of data records.  However, in the analogous art of packet aggregation, Hassan teaches: for a second record packet of the plurality of record packets: determining a second number of data records to form the second record packet the second number being smaller than the first number so that a time latency for aggregating the second number of data records to form the second record packet prior to the second record packet being processed is less than a time latency for aggregating the first number of data records to form the first record packet prior to the first record packet being processed, and aggregating the second number of data records to form the second record packet (¶ 123, “At step 619, the aggregation parameters are determined for the queue. The aggregation parameters may be based on the channel conditions and QoS requirements of the packet. In some embodiments, aggregation parameters may be selected in ways described in connection to plot 400 (FIG. 4A), plot 460 (FIG. 4B), and plot 470 (FIG. 4C). For example, an aggregation parameter specifying the maximum number of packets to aggregate may be determined based on the channel conditions. Additionally, the application type and/or QoS requirements may play a role. For example, voice applications may be aggregated into frames having a smaller number of packets while streaming media may be aggregated into frames having a relatively larger number of packets. When PER is low, this is practicable, however, when PER is large, the maximum number of packets that should be aggregated is likely to be lower.”).
McCaffrey further teaches transferring the plurality of record packets to the respective ones of the plurality of threads associated with one or more processing operations of the data processing apparatus (¶ 47, “The client-side game logic may also batch game events, such as mouse clicks, and transmit these events to the game networking system 320b.”) (¶ 97, “The messages are batched in a message queue (e.g., scribe message queue 304). At operation 504, the messages are accessed from the message queue.”) (Note: batching equivalent to transmission). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify McCaffrey to have a predetermined size of individual data packets of Grenier, because it would have improved the system by ensuring maximization of a size for packets to most efficiently transfer to threads.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify McCaffrey to have smaller subsequent aggregation of data packets of Hassan, because it would provide flexibility for user’s requirements and further improve latency with that flexibility.

Regarding claim 2, McCaffrey, Grenier, and Hassan teach the method of claim 1.  McCaffrey teaches wherein the one or more processing operations are associated with a data analytics workflow executing on the data processing apparatus (¶ 97, “FIG. 5 is a flow diagram 500 illustrating one example embodiment of a method for real time analytics via stream processing.”) (¶ 73, “As such, realtime analytics may be performed by computing within the time window, scaling with input data volume, and adapting to fluctuations in data volume.”) (¶ 106, “hardware system 700 may include a high performance input/output (I/O) bus 706 and a standard I/O bus 708. A host bridge 710 may couple processor 702 to high performance I/O bus 706, whereas I/O bus bridge 712 couples the two buses 706 and 708 to each other. A system memory 714 and one or more network/communication interfaces 716 may couple to bus 706. Hardware system 700 may further include video memory (not shown) and a display device coupled to the video memory.”). 

Regarding claim 3, McCaffrey, Grenier, and Hassan teach the method of claim 2.  McCaffrey teaches further comprising: executing each of the one or more processing operations to perform a corresponding data analytics function on the plurality of record packets in a linear order, wherein the linear order is according to an operational sequence set in the data analytics workflow (¶ 75, “FIG. 4 is a block diagram illustrating a chart 400 of an example of processing incoming events in time windows using the stream processing system 301. These time windows may individually be distributed to different parts of the stream processing system, thereby enabling the scalability and real-time speed as previously discussed. Time windows 402, 404, 406, 408 (e.g., of 4 seconds each) are distributed over a course of incoming events. As such, incoming event w1 occurring between times t through t+4 is included in time window 402. Incoming events w1 and w2 are included in time window 404. Incoming events w1, w2, and w3 are included in time window 406. And incoming events w2 and w3 are included in time window 408.”). 

Regarding claim 5, McCaffrey, Grenier, and Hassan teach the method of claim 1.  McCaffrey teaches wherein the predetermined size capacity is dynamically determined by retrieving the memory size of the cache memory from an operating system or a central processing unit (CPU) (¶ 3, “a local server used for data analysis may be limited by its memory size, CPU power, and other hardware specifications. As a result, a local server may become unable to handle a multitude of requests in real-time.”) (¶ (claim 1, “aggregate the messages from a time window based on a hierarchy of an attribute; generate a set of event data for the time window; store the set of event data in a memory cache cluster;”) (¶ 14, “stores the set of event data in a memory cache cluster. The memory cache cluster may include a cluster of networked storage devices.”) (Examiner note: a cluster of networked storage devices is just a group of CPUs). 

Regarding claim 7, McCaffrey, Grenier, and Hassan teach the method of claim 1.  McCaffrey teaches wherein for each respective record packet of the plurality of record packets, a number of data records aggregated into the respective record packet is a variable determine based on predetermined size capacity (¶ 58, “Distributed event processing can also be scaled independently based on estimated data flow.”) (Claim 4, “the stream aggregator is further configured to generate an alert based on the alert data exceeding a predefined threshold.”) (¶ 14, “A stream writer accesses the messages from the message queue, aggregates the messages from a time window, where the aggregation of messages is based on a hierarchy of an attribute (e.g., a hierarchy in which the attribute is organized among other attributes) to generate a set of event data for the time window, and stores the set of event data in a memory cache cluster.”). 

Regarding claim 8, McCaffrey, Grenier, and Hassan teach the method of claim 1.  McCaffrey teaches wherein the aggregating is performed upon retrieving the data stream in its entirety (abstract, “A stream reader receives a stream of messages and batches the messages in a message queue. A stream writer accesses the messages from the message queue, aggregates the messages from a time window based on a hierarchy of an attribute to generate a set of event data for the time window, stores the set of event data in a memory cache cluster, and stores a key corresponding to the set of event data in a key buffer queue.”). 

Regarding claim 9, McCaffrey, Grenier, and Hassan teach the method of claim 1.  McCaffrey teaches wherein the aggregating is performed in parallel with retrieving the data stream (¶ 43, “at the same time, the game networking system 320b can communicate data 347 (e.g., game state information, game system account information, page info, messages, data requests, updates, etc.) with other networking systems, such as the social networking system 320a (e.g., Facebook, Myspace, etc.). The client system 330 can also receive and transmit data 327 to and from the social networking system 320a. This data can include, for example, webpages, messages, social graph information, social network displays, HTTP packets, data requests, transaction information, updates, and other suitable data.”) (Note: “at the same time” indicates parallel processing). 

Regarding claims 11 and 16, the claims recite substantially similar limitations to claim 1.  Claims 11 and 16 additionally recite non-transitory computer-readable memory storing code and processors with cache memory to perform operations, which is also taught by McCaffrey (¶ 106, “hardware system 700 comprises a processor 702, a cache memory 704, and one or more executable modules and drivers, stored on a tangible computer-readable medium, directed to the functions described herein.”).  Therefore, claims 11 and 16 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claims 12 and 17, the claims recite substantially similar limitations to claim 2.  Therefore, claims 12 and 17 are similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claims 13 and 18, the claims recite substantially similar limitations to claim 3.  Therefore, claims 13 and 18 are similarly rejected for the reasons set forth above with respect to claim 3.

Claims 4, 14, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Grenier in view of Hassan and further in view of U.S. P.G. Pub. 2014/0297652 (hereinafter, Stevens).

Regarding claim 4, McCaffrey, Grenier, and Hassan teach the method of claim 3, but none teaches wherein executing each of the one or more processing operations comprises parallel processing performed by executing each respective one of the plurality of threads on a processor of a plurality of processors associated with the data processing apparatus.  However, in the analogous art of data stream extraction, Stevens teaches this limitation (¶ 65, “In some implementations, the processing in the Bouncer 536 includes parallel execution of multiple mission definitions (e.g., filter graphs) on every snippet packet 513 that is passed to the Bouncer 536.”) (¶ 138, “FIG. 16 illustrates combining blocks in the graph are not all in sequence. As shown in the figure, before the combination 1600-1, a filter network specification includes two filters F1 and F2 that are in sequence with a block B1. Blocks B2 and B3 are sequential, forming a path that is in parallel with another block B4. After the combination 1600-2, each parallel path is combined with the block B1, generating a regular expression for a possible path through the graph.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify McCaffrey with the parallel processing of Stevens.  This would provide the benefit of parallel actions to extract information from data streams that would be faster and more efficient than a serial method of processing.

Regarding claims 14 and 19, the claims recite substantially similar limitations to claim 4.  Therefore, claims 14 and 19 are similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claim 21, McCaffrey, Grenier, and Hassan teach the method of claim 1.  McCaffrey teaches wherein transferring respective ones of the plurality of record packets to respective ones of a plurality of threads associated with one or more processing operations of the data processing apparatus comprises: transferring each of the plurality of record packets to a respective one of the plurality of threads for the record packet (¶ 47, “The client-side game logic may also batch game events, such as mouse clicks, and transmit these events to the game networking system 320b.”) (¶ 97, “The messages are batched in a message queue (e.g., scribe message queue 304). At operation 504, the messages are accessed from the message queue.”) (Note: batching equivalent to transmission).  McCaffrey, Grenier, and Hassan do not explicitly teach concurrently processing record packets.  However, in the analogous art of data stream extraction, Stevens teaches wherein the respective threads for the plurality of record packets concurrently run within a processing operation to concurrently process the plurality of record packets (¶ 65, “In some implementations, the processing in the Bouncer 536 includes parallel execution of multiple mission definitions (e.g., filter graphs) on every snippet packet 513 that is passed to the Bouncer 536.”) (¶ 138, “FIG. 16 illustrates combining blocks in the graph are not all in sequence. As shown in the figure, before the combination 1600-1, a filter network specification includes two filters F1 and F2 that are in sequence with a block B1. Blocks B2 and B3 are sequential, forming a path that is in parallel with another block B4. After the combination 1600-2, each parallel path is combined with the block B1, generating a regular expression for a possible path through the graph.”) (Examiner’s Note: parallel processing is a form of concurrent processing).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify McCaffrey with the parallel processing of Stevens.  This would provide the benefit of parallel actions to extract information from data streams that would be faster and more efficient than a serial method of processing.

Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Grenier and in view of Hassan and further in view of U.S. Pat 6,564,274 (hereinafter, Heath).

Regarding claim 6, McCaffrey, Grenier, and Hassan teach the method of claim 1, but none discloses that the size capacity is an order of magnitude of memory size.  However, in the analogous art of data packet exchange, Heath teaches wherein the predetermined size capacity is an order of magnitude of the memory size of the cache memory (col 2, lines 38-53, “a portion of the just-mentioned RAM memory is configured to serve as a file cache shared by the client computers; 7) although the client computer cards may have different constructions, they all contain a Modular Network Interface Chip (MNIC) having what is presently considered unique construction and functions, serving to provide uniform connectivity between the other components of the respective card and the system bus; 8) the system bus is operated in several different signaling modes, in one of which the system of host and client computers operates as a self-contained packet routing network enabling the client computers to exchange information packets with each other and/or with the host computer, and in which packets so handled can be orders of magnitude larger than the amount of information which is transferable in a single cycle of bus operation”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify McCaffrey to add predetermined relative cache memory size of Heath, because it would have provided an advantage of uniform connectivity between the two types of components of system and bus.

Regarding claims 15 and 20, the claims recite substantially similar limitations to claim 6.  Therefore, claims 15 and 20 are similarly rejected for the reasons set forth above with respect to claim 6.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Grenier in view of Hassan and further in view of U.S. P.G. Pub. 2009/0144304 (hereinafter, Stephens).

Regarding claim 10, McCaffrey, Grenier, and Hassan teach the method of claim 1, but none discloses re-aggregation of data records.  However, in the analogous art of data stream aggregation, Stephens teaches further comprising: re-aggregating data records associated with two or more record packets of the plurality of record packets into an additional record packet, upon determining each of the two or more record packets is formed by aggregating less than a minimum number of data records and that the additional record packet has a size smaller than the predetermined minimum capacity (¶ 42, “In the depicted embodiment, the table 410 is the current time period and 420a-420n correspond to prior time periods of different duration that are typically non-overlapping. In the current time period, each of the new flow records 190 is stored in current table 410. When the flow records 190 in the current table 410 ages beyond a predefined threshold, which may be defined according to the storage and access needs of the system 100, the new flow records 190 are aggregated as desired as the aggregated flow data 401a that aggregates data for a previous time period corresponding to the duration that the current table 410 is used, and the current table 410 thereby becomes the first aggregated table 420a. A new current table 410 is created using the Data Definition Language (DDL) functions to store the new flow data 190. Likewise, each of the other aggregated tables 420b-420n contains, respectively, aggregated flow data 401b-401n for previous time periods b-n, where the duration of each of the time period is different from the duration of time period a and increases in duration. For example, FIG. 4 depicts an example where table 420a is in minutes, table 420b covers a period of hours, and table 420n covers a period of days.”) (¶ 43, “Continuing with FIG. 4, it can be seen that the Flow Record Generating Device 120 may again forward new flow records 190 in the current table 410. At the same time, the Data Analyzer 150 may access the aggregated data 401a-401n in each of the aggregated tables 420a-420n. In this way, data contention is again minimized. Furthermore, significant storage capacity is freed and analysis is greatly eased since the aggregated data 401a-401n is significantly smaller than the flow records 190. Thus, it can be seen that as data is aggregated at one level, such as at table 420a, the flow data is again re-aggregated at the next level, such at table 420b without a need to access and tie up the current table 410”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify McCaffrey to include re-aggregation based on size limits of Stephens, as it would provide a benefit of refreshing new data flow information to the tables as they are accessed.  It would ensure that data aggregated is always current.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623